          Case 1:21-cr-00027-NONE-SKO Document 13 Filed 02/18/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:21-CR-00027-NONE-SKO
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER THE SPEEDY TRIAL
13                          v.                            ACT; FINDINGS AND ORDER
14   LUIS NOE HERNANDEZ ROJO
                                                          DATE: February 18, 2021
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Duty Magistrate
16

17
            A complaint and arrest warrant issued against the Defendant LUIS NOE HERNANDEZ ROJO
18
     (“defendant”) on November 22, 2020. Defendant was arrested on the warrant in the Southern District of
19
     California and appeared for a removal/identity hearing in the SDCA on January 19, 2021. Defendant
20
     was released on bond and was ordered to appear for preliminary hearing in this district on February 18,
21
     2021. The government is currently processing initial discovery for the defendant. Defense counsel,
22
     Jerome Kaplan, and the government now seek to continue the preliminary hearing. By way of the below
23
     stipulation, the parties request the court continue this matter to March 30, 2021, and exclude time from
24
     February 18, 2021, to March 30, 2021.
25
                                                  STIPULATION
26
            This case is set for preliminary hearing on February 18, 2021. On May 13, 2020, this Court
27
     issued General Order 618, which suspends all jury trials in the Eastern District of California until further
28
     notice, and allows district judges to continue all criminal matters. This and previous General Orders
                                                           1
30
           Case 1:21-cr-00027-NONE-SKO Document 13 Filed 02/18/21 Page 2 of 4


 1 were entered to address public health concerns related to COVID-19.

 2           Although the General Orders address the district-wide health concern, the Supreme Court has

 3 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 4 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 5 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 6 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 7 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 8 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 9 or in writing”).
10           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

12 justice continuances are excludable only if “the judge granted such continuance on the basis of his

13 findings that the ends of justice served by taking such action outweigh the best interest of the public and

14 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

15 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

16 the ends of justice served by the granting of such continuance outweigh the best interests of the public

17 and the defendant in a speedy trial.” Id.

18           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

19 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

20 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
21 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

22 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

23 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

24 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

25 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

26 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
27           In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

                                                           2
30
          Case 1:21-cr-00027-NONE-SKO Document 13 Filed 02/18/21 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and the defendant, by

 6 and through his counsel of record Mr. Kaplan, hereby stipulate as follows:

 7          1.      This matter is currently set for preliminary hearing on February 18, 2021.

 8          2.      By this stipulation, parties now move to continue the preliminary hearing until March 30,

 9 2021, and to exclude time between February 18, 2021, and March 30, 2021, under Local Code T4.
10          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

11 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

12 agree and stipulate, and request that the Court find the following:

13                  a)      The government asserts the discovery associated with this case includes reports,

14          photographs, and numerous video/audio recordings; initial discovery is currently being

15          processed.

16                  b)      Counsel for the defendant desires additional time to consult with his client, to

17          review the current charges, to conduct investigation and research related to the charges, to review

18          and/or copy discovery for this matter, to discuss potential resolutions with his client, to prepare

19          pretrial motions, and to otherwise prepare for trial.

20                  c)      Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him the reasonable time necessary for effective preparation, taking into

22          account the exercise of due diligence.

23                  d)      The government does not object to the continuance.

24                  e)      Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendants in a trial within the

26          original date prescribed by the Speedy Trial Act.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        3
30
          Case 1:21-cr-00027-NONE-SKO Document 13 Filed 02/18/21 Page 4 of 4


 1                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of February 18, 2021, to March 30,

 3          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4          T4], because it results from a continuance granted by the Court at defendant’s and government’s

 5          request on the basis of the Court’s finding that the ends of justice served by taking such action

 6          outweigh the best interest of the public and the defendant in a speedy trial.

 7          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10

11          IT IS SO STIPULATED.

12
     Dated: February 17, 2021                                 MCGREGOR W. SCOTT
13                                                            United States Attorney
14                                                            /s/ JESSICA A. MASSEY
                                                              JESSICA A. MASSEY
15                                                            Assistant United States Attorney
16

17                                                            /s/ JEROME KAPLAN
     Dated: February 17, 2021                                 JEROME KAPLAN
18                                                            Counsel for Defendant
                                                              LUIS NOE HERNANDEZ
19                                                            ROJO
20
21                                                    ORDER
22

23

24 IT IS SO ORDERED.

25 Dated:        February 18, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                          4
30
